Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 objected to because of the following informalities:  The number “12” appears to be unintentionally inserted into Line 2.  Appropriate correction is required.
Claim 20 objected to because of the following informalities:  The number “13” appears to be unintentionally inserted into Line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crandall (2020/0130762).
Consider Claim 1, Crandall discloses a vehicle having an improved crash performance and body panel damage protection comprising: a rocker panel (14) having a bottom and a length, the length extending along a side of the vehicle, a rocker flange (12) extending downward from the bottom; and a rock slider (102) attachable to the rocker panel along the length such that an edge of the rock slider extends below the rocker flange (Fig. 1).
Consider Claim 4, Crandall discloses all the limitations of the claimed invention, as described above, and further discloses wherein the rock slider has a body and one or more legs (130) extending from the body, each end of the one or more legs being attachable to the rocker panel (14).
Consider Claim 5, Crandall discloses all the limitations of the claimed invention, as described above, and further discloses wherein the body of the rock slider is tubular (Para 0034).
Consider Claim 6, Crandall discloses all the limitations of the claimed invention, as described above, and further discloses wherein the rock slider is configured to be used as a step (104) for entering and exiting the vehicle.
Consider Claim 7, Crandall discloses all the limitations of the claimed invention, as described above, and further discloses wherein the rock slider (102) is configured to be used as a recovery point.
Consider Claim 8, Crandall discloses an apparatus for improving crash performance and preventing damage to body panels of a vehicle comprising: a rock slider (102) attachable to a rocker panel (14) of the vehicle along a length of the rocker panel such that an edge of the rock slider extends below a rocker flange extending downward from a bottom of the rocker panel.
Consider Claim 11, Crandall discloses all the limitations of the claimed invention, as described above, and further discloses wherein the rock slider has a body and one or more legs (130) extending from the body, each end of the one or more legs being attachable to the rocker panel (14).
Consider Claim 12, Crandall discloses all the limitations of the claimed invention, as described above, and further discloses wherein the body of the rock slider is tubular (Para 0034).
Consider Claim 13, Crandall discloses all the limitations of the claimed invention, as described above, and further discloses wherein the rock slider is configured to be used as a step (104) for entering and exiting the vehicle.
Consider Claim 14, Crandall discloses all the limitations of the claimed invention, as described above, and further discloses wherein the rock slider (102) is configured to be used as a recovery point.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 9, 10, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crandall (2020/0130762) in view of Hudson (1,178,723). 
Consider Claim 2, Crandall discloses all the limitations of the claimed invention, as described above, but does not disclose further comprising a cover removably attachable onto the rock slider, the cover shaped and sized to conceal the rock slider when the rock slider is not in use.
Hudson discloses a cover (17) removably attachable onto the rock slider (10), the cover shaped and sized to conceal the rock slider when the rock slider is not in use.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Crandall by further comprising a cover as disclosed by Hudson in order to maintain the appearance of the vehicle.
Consider Claim 3, Crandall. As modified, discloses all the limitations of the claimed invention, as described above, and further discloses wherein the cover is removably attachable onto the rock slider by one or more snap-on clips (Hudson, 20).
Consider Claim 9, Crandall discloses all the limitations of the claimed invention, as described above, but does not disclose further comprising a cover removably attachable onto the rock slider, the cover shaped and sized to conceal the rock slider when the rock slider is not in use.
Hudson discloses a cover (17) removably attachable onto the rock slider (10), the cover shaped and sized to conceal the rock slider when the rock slider is not in use
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Crandall by further comprising a cover as disclosed by Hudson in order to maintain the appearance of the vehicle.
Consider Claim 10, Crandall. As modified, discloses all the limitations of the claimed invention, as described above, and further discloses wherein the cover is removably attachable onto the rock slider by one or more snap-on clips (Hudson, 20).
Consider Claim 15, Crandall discloses a method of using an apparatus for improving crash performance and preventing damage to body panels of a vehicle comprising: attaching a rock slider (102) to a rocker panel (14) of the vehicle along a length of the rocker panel such that an edge of the rock slider extends below a rocker flange extending downward from a bottom of the rocker panel; but does not disclose  attaching a cover onto the rock slider, the cover shaped and sized to conceal the rock slider when the rock slider is not in use.
Hudson discloses attaching a cover (17) onto the rock slider (10), the cover shaped and sized to conceal the rock slider when the rock slider is not in use.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Crandall by further comprising a cover as disclosed by Hudson in order to maintain the appearance of the vehicle.
Consider Claim 17, Crandall. As modified, discloses all the limitations of the claimed invention, as described above, and further discloses wherein the cover is attached onto the rock slider with one or more snap-on clips (Hudson, 20).
Consider Claim 18, Crandall. As modified, discloses all the limitations of the claimed invention, as described above, and further discloses wherein the rock slider has a body and one or more legs (130) extending from the body, the rock slider being attached to the rocker panel (14) from each end of the one or more legs.
Consider Claim 19, Crandall. As modified, discloses all the limitations of the claimed invention, as described above, and further discloses wherein the body of the rock slider is tubular (Para 0034).
Consider Claim 20, Crandall. As modified, discloses all the limitations of the claimed invention, as described above, and further discloses wherein the rock slider is configured to be used as a step (104) for entering and exiting the vehicle.
Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of Claim 15, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with detaching the cover from the rock slider before the rock slider is to be used as required by Claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618